DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.
 Election/Restrictions
Applicant’s election without traverse of claims 1 and 10-16 in the reply filed on 6/2/20 is acknowledged.
Drawings
The drawings are objected to because all diagrams and features (e.g. elements 100, 102, 107, 112 in Figure 1 and each element in Fig. 2) are required to be distinctly labeled to indicate contents or function with legends (37 C.F.R. 1.83(a), 1.84(o)) since they are necessary for understanding of the drawing.  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelke et al (2019/0312973) for the same reasons as set forth in Sec. 6 of the previous OA, dated 6/29/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelke in view of Azizi et al (2019/0364492) for the same reasons as set forth in Sec. 9 of the previous OA, dated 6/29/20.
Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive. Applicant asserts on p. 6 of the Remarks that the OA fails to specify which elements of the drawings need to be labeled.  However, as stated in previous OA, elements 100, 102, 107, 112 in Fig. 1 and elements 202-212 in Fig. 2 are required to be labeled with legends.
Applicant asserts on p. 7 of the Remarks that Engelke fails to disclose eye tracking.  However, it is noted that applicant concedes on p. 8 of the Remarks that Engelke discloses eye-tracking systems that use eye-tracking software.
Applicant also asserts on p. 8-9 of the Remarks that Engelke fails to disclose processing of facial images remotely.  However, [0828] of Engelke discloses the concept of such common processing technique wherein facial images are processed at server 30.  Therefore, since Engelke is concerned with the interaction of a local processor and remote image processors, it is submitted that the combination of Engelke and Azizi meets the limitation of a plurality of available remote image processors based on respective latency values associated with the plurality of remote image processors that are determined during the performance of an initialization algorithm and which are based at least in part on geo-coordinates for at least two of the available image processors.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419